Citation Nr: 1451655	
Decision Date: 11/21/14    Archive Date: 11/26/14

DOCKET NO.  12-12 659	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).  

2.  Entitlement to service connection for a right knee disorder, to include as secondary to a service-connected right foot disability.  


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel



INTRODUCTION

The Veteran, who is the appellant, served on active duty from August 1979 to January 1984.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA) in St. Petersburg, Florida.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran had previously requested a video hearing at the RO before a Veterans Law Judge seated in Washington, D.C.  Such a hearing was scheduled for October 27, 2014.  In October 2014, prior to his scheduled hearing, the Veteran contacted the RO and requested a video hearing at a VA facility closer to his home.  The Board is aware that video conference hearings are occasionally available at VA facilities other than the ROs; thus, remand is necessary to allow the RO to attempt to schedule the Veteran for a video hearing closer to his residence.  

Accordingly, the case is REMANDED for the following action:

The RO must contact the Veteran and attempt to schedule him, in appropriate docket order, for a video hearing before a Veterans Law Judge at a VA facility more convenient to his location, such as the VA Medical Center in West Palm Beach if they have the ability to conduct such a hearing.  

If no such facility is available, that fact should be documented for the record and the Veteran should again be scheduled for a video hearing at the RO.  He and his representative should be provided adequate notice of the time, date, and location of any hearing.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



_________________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).  

